Biddle, J.
Complaint by appellant against the appellee for breaking the appellant’s close and cutting down and carrying away his timber therefrom. Answer :
1. Denial
*2032. Settlement and payment before suit.
3. License.
Demurrer to second and third paragraphs of answer for want of alleged facts; demurrer overruled; exceptions taken; trial by the court; finding for appellant for fourteen dollars and ninety cents. Before trial, appellee had offered in writing to allow judgment to be taken against him in the following words:
‘ ‘ The defendant, J asper H. Grinstead, offers to confess judgment for thirty dollars, with costs accrued to the present time in the above entitled case. February 28th, 1874.
“ Jasper H. Grinstead.”
This offer the appellant declined to accept. The court rendered judgment in favor of appellant upon the finding, and for costs accrued up to and including the day upon which the offer to confess judgment was made. To this the appellant excepted, and insists that the offer to confess judgment is insufficient. We think differently. It is good. Holland v. Pugh, 16 Ind. 21; Harris v. Dailey, 16 Ind. 183.
He also insists that the court erred in overruling the demurrers to the second and third paragraphs of the appellee’s answer. We are of the opposite opinion; each of the paragraphs is good.
The judgment is affirmed, with costs.